SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 11, 2011 REGENICIN, INC. (Exact name of registrant as specified in its charter) Nevada 333-146834 27-3083341 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10 High Court, Little Falls, NJ07424 Address of principal executive offices Registrant’s telephone number, including area code: (973) 557-8914 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On April 11, 2011, we received a letter from Lonza America Inc., alleging that we were in breach of our Know-How License and Stock Purchase Agreement (the “Agreement”) with Lonza Walkersville, Inc.The letter identified a past due payment to Lonza of $183,687.42 and the unauthorized use of the trade name “PermaDerm”TM. In a letter dated April 14, 2011, we responded to Lonza by clarifying that we are current in payments due and even believe there had been a surplus paid to Lonza of approximately $17,000.In addition, we further pointed out confusion relating to the ownership of trade name PermaDermTM and our conclusion that the Agreement does not require Lonza’s consent of Regenicin's use of the trade name. We have asked Lonza for a meeting and hope to have this disagreement resolved through further discussions in the near future. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGENICIN, INC. /s/ Randall McCoy Randall McCoy CEO and Director Date: April 20, 2011
